                 Case 8:21-cv-00768-JVS-KES Document 21 Filed 05/07/21 Page 1 of 3 Page ID #:93


            1       THEANE EVANGELIS, SBN 243570
                    MICHAEL H. DORE, SBN 227442
            2       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            3       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            4       Facsimile: 213.229.7520
            5
                    KRISTIN A. LINSLEY, SBN 154148
            6       GIBSON, DUNN & CRUTCHER LLP
                    555 Mission Street, Suite 3000
            7       San Francisco, CA 94105-0921
                    Telephone: 415.393.8200
            8       Facsimile: 415.393.8306
            9
                    Attorneys for Defendant Reddit, Inc.
          10
          11
          12
                                                UNITED STATES DISTRICT COURT
          13
                                              CENTRAL DISTRICT OF CALIFORNIA
          14
          15
                    JANE DOE on behalf of herself and all     CASE NO. 8:21-cv-00768-JVS-KES
          16        others similarly situated,
                                                              JOINT STIPULATION EXTENDING
          17                               Plaintiff,         TIME FOR REDDIT, INC. TO
                                                              RESPOND TO COMPLAINT
          18               v.
                                                              Before: Hon. James V. Selna
          19        REDDIT, INC.,
                                                              Complaint Served: April 26, 2021
          20                               Defendant.
                                                              Current Response Date: May 17, 2021
          21                                                  New Response Date:     June 16, 2021
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP        JOINT STIPULATION EXTENDING TIME FOR
                    REDDIT, INC. TO RESPOND TO COMPLAINT                      CASE NO. 8:21-CV-00768-JVS-KES
                 Case 8:21-cv-00768-JVS-KES Document 21 Filed 05/07/21 Page 2 of 3 Page ID #:94


            1              Pursuant to Local Rule 7-1 and the Initial Order Following Filing of Complaint
            2       Assigned to Judge Selna, Dkt. 10 Part E, Plaintiff Jane Doe and Defendant Reddit,
            3       Inc., (collectively the “Parties”), by and through their respective counsel hereby
            4       stipulate and agree to extend the deadline for Reddit to respond to the Complaint as
            5       follows:
            6              WHEREAS, the current date for Reddit to respond to the Complaint in this
            7       matter is May 17, 2021;
            8              WHEREAS, Theane Evangelis, lead counsel for Reddit, is scheduled to present
            9       oral argument before the Ninth Circuit on May 14, 2021, three days before the current
          10        date for Reddit to respond to the Complaint;
          11               WHEREAS, the Parties have conferred and agree to extend the deadline for
          12        Reddit to respond to the Complaint by 30 days, to June 16, 2021;
          13               WHEREAS, there have been no prior requests for extensions in this matter;
          14               NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS
          15        FOLLOWS:
          16               The deadline for Reddit to respond to the Complaint shall be June 16, 2021.
          17
          18        Dated: May 7, 2021                     Respectfully submitted,
          19
                                                           KRISTIN A. LINSLEY
          20                                               THEANE EVANGELIS
                                                           MICHAEL H. DORE
          21                                               GIBSON, DUNN & CRUTCHER LLP
          22
          23                                               By: /s/ Theane Evangelis
                                                                          Theane Evangelis
          24
          25                                               Attorneys for Defendant Reddit, Inc.
          26
          27
          28

Gibson, Dunn &
Crutcher LLP        JOINT STIPULATION EXTENDING TIME FOR
                    REDDIT, INC. TO RESPOND TO COMPLAINT                           CASE NO. 8:21-CV-00768-JVS-KES
                 Case 8:21-cv-00768-JVS-KES Document 21 Filed 05/07/21 Page 3 of 3 Page ID #:95


            1                                                DAVIDA BROOK
                                                             KRYSTA KAUBLE PACHMAN
            2                                                ARUN SUBRAMANIAN
                                                             SUSMAN GODFREY L.L.P.
            3
                                                             STEVE COHEN
            4                                                POLLOCK COHEN LLP
            5
            6                                                By: /s/ Davida Brook
                                                                              Davida Brook
            7
            8
                                                             Attorneys for Plaintiff Jane Doe
            9
          10
                                    ATTESTATION UNDER LOCAL RULE 5-4.3.4(a)(2)(i)
          11
                           Pursuant to Civil L. R. 5-4.3.4(a)(2)(i), I attest that concurrence in the filing of
          12
                    this document has been obtained from each of the signatories above.
          13
          14
          15
                                                             By: /s/ Theane Evangelis
          16                                                 Theane Evangelis
          17
                                                             Attorney for Defendant Reddit, Inc.
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                                 2
Crutcher LLP        JOINT STIPULATION EXTENDING TIME FOR
                    REDDIT, INC. TO RESPOND TO COMPLAINT                              CASE NO. 8:21-CV-00768-JVS-KES
